IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT


                             No. 99-41264
                         Conference Calendar


UNITED STATES OF AMERICA,

                                           Plaintiff-Appellee,
versus

ROEL QUINTANILLA-RODRIGUE, also known as
Roberto Narvaez Rodriguez,

                                           Defendant-Appellant.
                        --------------------
            Appeal from the United States District Court
                 for the Southern District of Texas
                       USDC No. B-99-CR-260-1
                        --------------------
                           August 23, 2000

Before KING, Chief Judge, and POLITZ and WIENER, Circuit Judges.

PER CURIAM:*

     The Federal Public Defender appointed to represent Roel

Quintanilla-Rodrigue has moved for leave to withdraw and has

filed a brief as required by Anders v. California, 386 U.S. 738

(1967).   Quintanilla-Rodrigue has received a copy of counsel’s
motion and brief and has not filed a response to the motion to

withdraw.   Our independent review of counsel’s brief and the

record discloses no nonfrivolous issue.    Accordingly, the motion

for leave to withdraw is GRANTED, counsel is excused from further

responsibilities herein, and the APPEAL IS DISMISSED.      See 5TH

CIR. R. 42.2.




     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.